--------------------------------------------------------------------------------

 


EXHIBIT 10.1


DELTA AIR LINES, INC.
DIRECTOR AND OFFICER SEVERANCE PLAN


INTRODUCTION


Delta Air Lines, Inc. (together with its subsidiaries, the “Company” or “Delta”)
has adopted this Director and Officer Severance Plan (this “Severance Plan” or
“Plan”) to provide benefits to certain eligible U.S.-payroll regular full-time
Corporate Director and Officer level employees of the Company and certain
eligible employees of subsidiaries of Delta Air Lines, Inc. whose employment at
Delta is separated as a result of organizational or other business changes at
Delta.


ELIGIBILITY CRITERIA



·
Separation from Delta as the Result of Organizational Change
Employees who are classified as (i) a Corporate Director or Officer of Delta
according to Delta’s Human Resources records or (ii) any officers of Delta
AirElite Business Jets, Inc. or Delta Connection Academy, Inc. are eligible to
be offered participation in this Plan (each such offeree, a “Participant”).
Notwithstanding anything to the contrary, at their request, Delta’s Chief
Executive Officer and Chief Operating Officer as of the Effective Date (as
defined below) are not eligible to be Participants in this Plan. “Effective
Date” means the date of this Plan’s approval by the U.S. Bankruptcy Court.



A Participant whose employment has been terminated as a result of organizational
or other business change at Delta and not for Cause shall be eligible for
benefits hereunder as described below.


Subject to the section of this Plan entitled “Amendment”, following the
occurrence of a Change in Control (as defined below), the termination of a
Participant’s employment by the Company or its successor other than for Cause
(as defined below), or the termination of employment by the Participant by
reason of (i) the Participant’s reduction in pay or benefits (unless such a
reduction in pay or benefits applies generally to other employees at the same
level), (ii) a significant diminution of the Participant’s position,
responsibilities or duties, or (iii) the relocation by the Company or its
successor of the Participant’s required work location more than 75 miles from
its current location, shall be deemed to constitute a termination as a result of
an organizational or other business change at Delta.



·
Notification of Eligibility to Participate

No employee will be eligible to participate in this Plan and receive the
benefits hereunder unless the Company provides the employee with written
notification of his/her eligibility to participate. This notification
requirement must be met in all cases regardless of whether an employee meets
other requirements to participate in this Plan.


--------------------------------------------------------------------------------






·
Relinquishment of Other Severance Rights

No employee will be eligible to participate in this Plan and receive the
benefits hereunder unless the employee relinquishes, and fully releases any
claim to, any other severance arrangements to which the employee may be a party
or for which the Participant is otherwise eligible as of the Effective Date,
including, without limitation, any payments and benefits under an Executive
Retention Protection Agreement, if applicable. This relinquishment and release
will be required of the employee promptly after being notified of eligibility to
participate in this Plan and must be executed in all cases regardless of whether
an employee meets other requirements to participate in this Plan.



·
Successful Completion of Notification Period

Participants may be required to work through their notification period (period
of time between notification and effective date of separation). If Participants
are required to work during the notification period, they must maintain a
satisfactory level of performance. If they are terminated by Delta or if they
voluntarily terminate their employment prior to the separation date set by Delta
in connection with the offering of this Plan, they will not be eligible to
receive the benefits under this Plan.



·
Completion of Checkout Process

If a Participant fails to successfully complete the separation checkout process,
returning all Company property, including Company identification cards, keys,
credit cards, etc., the Participant is not eligible to receive any benefits
under the terms of this Plan.



·
Full Execution of Separation Agreement and General Release

In order to receive the benefits of this Plan, eligible Participants must first
sign a Separation Agreement and General Release prepared by Delta (the
“Agreement”) within 45 days of the date that the Agreement is presented to the
Participant. Participants who fail to sign the Agreement within 45 days or
rescind the Agreement within seven days of completion thereof are not eligible
to receive the benefits of this Plan. The Agreement is designed to ensure that
both the Company and the Participant have their rights and obligations
established with certainty and finality. The Company is offering benefits under
this Severance Plan in exchange for the execution of the Agreement. The
Agreement shall be in a form provided by and satisfactory to the Company (and
reasonably satisfactory to the legal advisors to the official committee of the
Company’s unsecured creditors) and shall include, without limitation, a release
in favor of the Company and its employees, directors and affiliates and certain
non-competition, non-solicitation and non-recruitment agreements for the benefit
of the Company; provided, however, that following a Change in Control (as
defined below), the Agreement shall be in substantially the same form as the
form of Agreement used prior to the occurrence of a Change in Control.

-2-

--------------------------------------------------------------------------------







OTHER ELIGIBILITY INFORMATION



·
Delta shall have the complete and final discretion to make all eligibility
determinations.

 

--------------------------------------------------------------------------------

SUMMARY OF ELIGIBILITY CRITERIA
 
As indicated above, a Participant must meet certain criteria to receive the
benefits of the Severance Plan. These include:

 

·
The Participant is notified by Delta of eligibility to participate in this
Severance Plan and fully relinquishes and releases all rights to any payments or
benefits under any other severance arrangement in place as of the Effective Date
(if any).

 

·
The Participant fully separates from Delta as a result of an organizational or
other business change.

 

·
The Participant completes the separation checkout process.

 

·
The Participant executes the Separation Agreement and General Release within 45
days of presentment of the offer and does not rescind it within seven days
following signing.

 

Benefits under this Plan will not be paid or otherwise commence until all of the
criteria have been met.


--------------------------------------------------------------------------------

 
KEY TERMS


“Base Salary” means the Participant’s monthly base salary at the time of
separation, excluding expense reimbursements and supplemental salary payments,
and any items not considered by the Plan Administrator (as defined below) to be
a component of regular monthly base earnings; provided, however, that following
a Change in Control in the event of a termination of employment by the
Participant because of a reduction in the Participant’s pay or benefits, “Base
Salary” means the Participant’s monthly base salary prior to the reduction in
pay which gave rise to the Participant’s termination of employment.


“Cause” means the Participant’s (a) conviction, guilty plea, plea of nolo
contendre or indictment for committing an act of fraud, embezzlement, theft, or
any other act constituting a felony or similar crimes under applicable state
law, provided, however, that an indictment may only constitute “Cause” if the
indictment prevents the Participant from materially performing his or her duties
assigned by the Company; (b) intentional wrongful act or gross negligence that
has a material detrimental effect on the Company or its successor, its
subsidiaries or their respective business units or groups; (c) material neglect
or willful refusal or failure (other than by reason of illness, accident or
other physical or mental incapacity or disability) to properly or substantially
attend to duties as assigned by the Company, including without limitation,
material insubordination or excessive absence

-3-

--------------------------------------------------------------------------------



or tardiness; or (d) a willful failure to follow the material written policies,
standards and regulations of the Company; provided, however, that for purposes
of clauses (c) and (d), no conduct will be deemed to constitute “Cause” unless
(i) such conduct is committed in bad faith, without reasonable belief that the
action or inaction is in the best interests of the Company and (ii) until the
Participant has received prior written notice of the conduct, which persists
after a 30-day cure period following the written notice.


“Change in Control” has the meaning set forth in Attachment A.


“Severance Pay” means 6 months’ Base Salary for Directors of Delta Air Lines,
Inc. or the equivalent level executive at a Delta Air Lines, Inc. subsidiary; 9
months’ Base Salary for Vice Presidents and Senior Vice Presidents of Delta Air
Lines, Inc. or the equivalent level executive at a Delta Air Lines, Inc.
subsidiary; 12 months’ Base Salary for Executive Vice Presidents and Chief
Officers of Delta Air Lines, Inc. or the equivalent level executive at a Delta
Air Lines, Inc. subsidiary.


“Severance Period” means, with respect to any Participant, the period beginning
on the Participant’s termination date from Delta and followed by: 6 months for
Directors of Delta Air Lines, Inc. or the equivalent level executive at a Delta
Air Lines, Inc. subsidiary; 9 months for Vice Presidents and Senior Vice
Presidents of Delta Air Lines, Inc. or the equivalent level executive at a Delta
Air Lines, Inc. subsidiary; 12 months for Executive Vice Presidents and Chief
Officers of Delta Air Lines, Inc. or the equivalent level executive at a Delta
Air Lines, Inc. subsidiary.


DESCRIPTION OF SPECIFIC BENEFITS


SEVERANCE PAY



·
This Plan provides for the payment of Severance Pay based on job level at the
time of termination of employment; provided, however, that following a Change in
Control in the event of a termination of employment by the Participant because
of a significant diminution of the Participant’s position, responsibilities or
duties, Severance Pay shall be based on the Participant’s job level prior to the
diminution which gave rise to the Participant’s termination of employment.

·
Severance Pay is paid as a one-time lump-sum payment promptly following the
Participant’s separation from employment and fulfillment of the other
eligibility criteria.

·
All applicable federal, state, and local taxes will be withheld from all
Severance Payments that are made. Federal tax will be withheld at a rate
consistent with applicable law.

·
Severance Pay will not be considered as earnings under the Delta Retirement
Plan, the Delta Family-Care Savings Plan, the Delta Family-Care Disability and
Survivorship Plan, or any other of Delta’s qualified or non-qualified plans.

·
Severance Pay will be provided by check and cannot be direct deposited to any
financial institution.


-4-

--------------------------------------------------------------------------------







MEDICAL/DENTAL AND LIFE INSURANCE BENEFITS


Payment of COBRA Premiums


Employees who have a separation from employment are offered the right to
continue applicable medical, dental, vision and Health Flexible Spending Account
Coverage coverage in accordance with the Consolidated Omnibus Budget
Reconciliation Act of 1985 (COBRA). Under this Plan, Delta Air Lines Inc. or, if
applicable, the subsidiary at which the Participant was employed as of his or
her termination of employment (as applicable with respect to each Participant,
the “Delta Employer”), will pay the premiums for medical, dental and/or vision
COBRA coverage elected by a Participant or his eligible dependents for a period
not to exceed the Severance Period, as further described below in this section.
The Delta Employer will not pay any portion of the COBRA premium required for
the Healthcare Flexible Spending Account COBRA coverage that is elected by a
Participant or his or her eligible dependents. The COBRA statute, COBRA
regulations and COBRA provisions of the Delta Family-Care Medical Plan (or
corresponding subsidiary plan, if applicable) will, in all cases, govern whether
a Participant or his dependents are eligible for COBRA coverage and accordingly
whether such Participant or dependent will receive any payment of COBRA premiums
by the Delta Employer in accordance with this Plan. If the Participant and/or
dependent fail to meet these requirements, such Participant and/or dependent
will not be eligible for COBRA continuation coverage at either the Delta
Employer’s expense or their own.


The Delta Employer’s payment of the COBRA premiums under this Plan will expire
on the earlier of: (i) the end of the Severance Period; or (ii) the date the
Participant’s or dependents’ eligibility for COBRA coverage ceases as provided
under COBRA and the terms of the Delta Family-Care Medical Plan (or
corresponding subsidiary plan, applicable).


Payment of Retiree Medical Premiums


To the extent applicable, for those Participants who take special early, early
or normal retirement at the time of their separation, and elect COBRA coverage,
instead of retiree medical and/or dental coverage, the above section entitled
“Payment of COBRA Premiums” will apply with respect to any Delta Employer-paid
COBRA premium. If the Participant instead elects retiree medical and/or dental
coverage, the Delta Employer will, as an alternative to paying COBRA premiums as
described above, pay the retiree medical and/or dental premium for the
Participant and their eligible, properly enrolled dependents during the
Severance Period. In order to be eligible, the Participant must timely complete
and return the separate retiree medical election form that is provided to
employees at retirement. Failure to meet this requirement will result in no
retiree medical coverage and therefore no payment of the retiree medical premium
by the Delta Employer. If a Participant or his dependents become ineligible for
Delta Retiree coverage for any reason or opt out of such coverage, all coverage
will cease and the Delta Employer will have no responsibility to pay any further
retiree medical and/or dental premiums under this Plan.

-5-

--------------------------------------------------------------------------------





BASIC LIFE INSURANCE


To the extent applicable, Participants will also have their basic life insurance
coverage under the Delta Family-Care Disability and Survivorship Plan (or
corresponding subsidiary plan, if applicable) continued for the Severance Period
at the Delta Employer’s expense. The amount of coverage continued will be equal
to the amount of basic life insurance coverage in effect immediately prior to
separation up to a maximum of $50,000. If a Participant instead shall have
reached early retirement age at the time of his or her separation, he or she
will not be eligible for this continuation of basic life coverage but instead
will receive the standard retiree basic life coverage (currently $10,000 at
Delta Air Lines, Inc.).
 
TRAVEL PRIVILEGES


During the Severance Period, a Participant will be eligible for continued travel
privileges comparable to the Delta Employer’s travel policy as in effect for
similarly situated active employees during such period.
 
Family status changes (marriage, divorce, adoption or birth of child) that occur
during the Severance Period must be reported to the Employee Service Center (or
corresponding subsidiary administrator) within 30 days of the status change.
Failure to do so will result in the ineligibility of the new family member for
travel privileges described under this Plan.


Notwithstanding anything in this Plan, all travel privileges shall be governed
by all applicable rules and procedures which are generally applicable at the
time the travel privileges are used, except as expressly modified in this Plan.
In accordance with HRPM 1014, travel privileges may be used for pleasure,
vacation, or personal emergency, but may not be used for any type of business or
professional activity. Any violation of the rules governing non-revenue and
reduced rate travel may result in the suspension or termination of all travel
privileges. Please note that the Delta Employer’s travel policy (as applied to
active and/or terminated employees) is subject to change at any time at the
Delta Employer’s discretion.


CAREER TRANSITION SERVICES



·
Participants are eligible to receive career transition services valued at up to
$5,000 at a career transition services firm chosen by the Delta Employer.

·
These career transition services may include seminars, job search work teams,
productivity clinic, resumé preparation, assessments, resource library, on-line
database, job lead development, individual counseling, administrative support,
computer lab, and workspace phone/fax.


-6-

--------------------------------------------------------------------------------






·
The eligibility to receive these services will expire upon the employee becoming
employed or the expiration of the Severance Period, whichever occurs first.



FINANCIAL PLANNING SERVICES



·
Participants are eligible for continuation of the financial planning services
for which they are eligible at the time of their separation from the Delta
Employer.

·
The eligibility to receive these services will expire at the conclusion of the
calendar year in which the Participant separates from the Delta Employer, even
if that occurs during the Severance Period.

 
SECTION 409A OF THE INTERNAL REVENUE CODE


To the extent required to be in compliance with Section 409A of the Internal
Revenue Code and the regulations promulgated thereunder (together, “Section
409A”), notwithstanding any other provision of this Plan, any payment or benefit
to which a Participant is eligible under this Plan shall be adjusted or delayed
in such manner as to comply with Section 409A and maintain the intent of this
Plan to the maximum extent possible. For example, compliance with Section 409A
could require a significant delay of payment or commencement of benefits beyond
separation in certain circumstances.


AMENDMENT


The Company can amend or terminate this Plan at any time; provided, however,
that (i) while the Company remains a debtor under the protection of the U.S.
Bankruptcy Court, the Company will amend this Plan to enhance payments or
benefits hereunder only upon further order of the U.S. Bankruptcy Court and (ii)
with respect to any person who is or was a Participant during the period between
the Effective Date and the Company’s emergence from chapter 11 (“Emergence”)
(inclusive), no amendment to or termination of this Plan that is adverse to such
Participant hereunder and that is made following the Company’s Emergence or a
Change in Control shall be effective until one year following Emergence or, if
later, six months following a Change in Control, provided, that the transaction
resulting in such Change in Control is announced prior to the expiration of the
one year period following Emergence and provided, further, that for purposes of
this Section only, all references to “20%” in the definition of Change in
Control shall be deemed to be references to “35%”. Unless otherwise extended,
this Plan shall terminate upon the later of (i) one year following Emergence or
(ii) six months following a Change in Control that is announced prior to the
expiration of the one year period following Emergence.


SUCCESSORS AND ASSIGNS


This Plan shall be binding upon the Company’s successors and assigns.

-7-

--------------------------------------------------------------------------------







GOVERNING LAW


This Plan is governed by the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), but it is intended to qualify as a plan maintained for the
purpose of providing benefits to a select group of management or highly
compensated employees. As such, it is exempt from certain provisions of ERISA
pursuant to ERISA Sections 201(2), 301(a)(3), 401(a)(1) and 4021(b) and
applicable regulations (including Department of Labor Regulation 2520.104-23).
However, some of the underlying benefits provided for under the terms of this
Plan, such as travel privileges, financial planning and career transition
services are not governed by ERISA, and their inclusion in this Plan does not
deem them subject to ERISA.
 
PLAN ADMINISTRATION


Attachment B contains further provisions regarding Plan administration,
interpretation and claims appeal procedures and shall be considered a part of
this Plan as if contained herein.

-8-

--------------------------------------------------------------------------------





ATTACHMENT A
CHANGE IN CONTROL DEFINITION


“Change in Control” means occurrence of any of the following:


(a) any person or group of persons (within the meaning of the Securities
Exchange Act of 1934, but in no event including the Creditors As a Group (as
defined below), a “Person”), shall have acquired beneficial ownership (within
the meaning of Rule 13d-3 promulgated by the Securities and Exchange Commission
under the Securities Exchange Act of 1934) of 20% or more of the issued and
outstanding shares of common stock of the Company having the right to vote for
the election of directors of the Company under ordinary circumstances other than
any employee benefit plan of the Company or any of its subsidiaries or any
Person organized, appointed or established by the Company or any of its
Subsidiaries for, or pursuant to, the terms of any such employee benefit plan;
or


(b) during any period of twelve consecutive calendar months, individuals who at
the beginning of such period constituted the board of directors of the Company
(together with any new directors whose election by the board of directors of the
Company or whose nomination for election by the Company’s stockholders was (x)
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved or (y) effected pursuant to
the plan of reorganization upon the Company’s Emergence) cease for any reason
other than death or disability to constitute a majority of the directors then in
office; or


(c) the sale or other disposition of all or substantially all of the assets of
the Company, other than to any corporation with respect to which, immediately
following such sale or other disposition, (x) (A) more than 50% of,
respectively, the then-outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, directly or indirectly,
of the voting stock outstanding immediately prior to such sale or other
disposition of assets, (B) no Person (but excluding for this purpose any Person
beneficially owning, immediately prior to such sale or other disposition,
directly or indirectly, 20% or more of the voting power of the outstanding
voting stock) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of such corporation or
the combined voting power of the then-outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (C) at
least a majority of the members of the board of directors of such corporation
were members of the board of directors of the Company at the time of the
execution of the initial agreement or action of the board of directors of the
Company providing for such sale or other disposition of assets of the Company or
(y) the Creditors As a Group beneficially own more than 50% of, respectively,
the then-outstanding shares of common stock of such


--------------------------------------------------------------------------------



corporation and the combined voting power of the then-outstanding voting
securities of such corporation entitled to vote generally in the election of
directors unless any one or more Creditors acting together, other than the
Creditors As a Group, beneficially owns, directly or indirectly, 20% or more of,
respectively, the then- outstanding shares of common stock of such corporation
or the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors; or


(d) a reorganization, merger or consolidation of the Company is consummated, in
each case, unless, immediately following such reorganization, merger or
consolidation, (x) (A) more than 50% of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such reorganization,
merger or consolidation and the combined voting power of the then-outstanding
voting securities of such corporation entitled to vote generally in the election
of directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial owners
of the Company’s voting stock outstanding immediately prior to such
reorganization, merger or consolidation, (B) no Person (but excluding for this
purpose any Person beneficially owning, immediately prior to such
reorganization, merger or consolidation, directly or indirectly, 20% or more of
the voting power of the outstanding Company’s voting stock) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such reorganization,
merger or consolidation or the combined voting power of the then-outstanding
voting securities of such corporation entitled to vote generally in the election
of directors and (C) at least a majority of the members of the board of
directors of the corporation resulting from such reorganization, merger or
consolidation were members of the board of directors of the Company at the time
of the execution of the initial agreement providing for such reorganization,
merger or consolidation or (y) the Creditors As a Group beneficially own more
than 50% of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then-outstanding voting
securities of such corporation entitled to vote generally in the election of
directors unless any one or more Creditors acting together, other than the
Creditors As a Group, beneficially owns, directly or indirectly, 20% or more of,
respectively, the then- outstanding shares of common stock of such corporation
or the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors.


“Creditor” means any creditor of the Company in the Company’s chapter 11 case
with respect to beneficial ownership, direct or indirect, of the Company’s
capital stock, or the shares of any other corporation, however acquired.


“Creditors As a Group” means the creditors of the Company in the Company’s
chapter 11 case to the extent of such creditors’ beneficial ownership, direct or
indirect, of shares of the Company’s capital stock or assets of the Company
acquired in exchange for relinquishment of such creditors’ pre-petition claims
against the Company.


--------------------------------------------------------------------------------







ATTACHMENT B
PLAN ADMINISTRATION, INTERPRETATION AND CLAIMS APPEAL PROCEDURE




PLAN ADMINISTRATION AND INTERPRETATION


The Plan Administrator is the Vice President - Compensation and Benefits of
Delta Air Lines (or, in the absence of such officer, any other Officer of Delta
Air Lines designated by the Personnel & Compensation Committee of the Board of
Directors of Delta Air Lines). The Plan Year is January 1 to December 31.
Benefits from this Plan are paid from the general assets of Delta.


The Plan Administrator, or its delegate, has the full power and authority, in
its sole discretion to construe, interpret and administer this Plan and its
decisions shall be final and binding. The Plan Administrator shall have the
broadest discretionary authority permitted under law in the exercise of all its
functions including, but not limited to, deciding questions of eligibility,
interpretation and the right to benefits hereunder.


Notwithstanding any other provision of this Plan, this Plan shall not govern the
terms and conditions of the medical coverage, dental coverage, life insurance
coverage and travel privileges that a terminated participant continues to
receive as a result of the payment of premiums or extension of eligibility for
such benefits in accordance with the terms of this Plan. Instead, the terms and
conditions of the underlying plans providing those benefits shall control the
terms and condition of such benefits and privileges.


PLAN CLAIMS AND APPEALS


Filing a Claim


All claims for benefits under this Plan must be submitted in writing to the Vice
President - Compensation and Benefits of Delta Air Lines. If a claim is denied,
the claimant will receive written notification of the denial within 90 days
after the claim is properly and completely filed. Special circumstances may
require an additional period of no more than 90 days. In that event, the
claimant will receive a written notice of the special circumstances requiring
the extension and the date when the claimant may expect a decision on the claim.
If the claimant is not furnished with written notification of the decision on
the claim within 90 days (or within 180 days if an extension is necessary) after
the claim is properly and completely filed, the claimant or his/her authorized
representative may request a review of the claim under the appeal procedures
described below.


--------------------------------------------------------------------------------





Appeal Procedures for Denied Claims


If a claimant is dissatisfied with a denial of a claim under the Plan, the
claimant has the right to appeal the denial. All appeals must be addressed to
the proper party in a timely manner. All appeal time deadlines will be strictly
enforced.


If claimant desires a review of a denial, he/she or his/her representative
designated in writing must submit a written request that is received by the Plan
Administrator within 90 days of the date of this Plan’s letter denying benefits.
The date of the denial indicated on the denial letter counts as day one in
determining this 90-day period and the Plan Administrator expressly reserves the
right to refuse to consider tardy appeals.


The claimant will be notified in writing of the decision on review within 60
days after the Plan Administrator receives the review request. If the claim
denial is upheld, the claimant will be so advised and informed of the reason,
the provisions of the Plan document upon which the denial was based, and, if
applicable, an explanation of other relevant material or information necessary
to perfect the claim. The Plan Administrator may take an additional 60 days to
inform a claimant of a decision if special circumstances require an extension of
processing time and the Plan Administrator has notified the claimant in writing
that there will be a delay, the reasons for needing more time, and the date by
which the final decision will be made.


Review by the Plan Administrator is made only upon the written record. The
claimant or a representative designated by the claimant in writing may review
pertinent documents relating to the denial and may submit comments, a statement
of issues, and/or additional documentary evidence if desired. Personal
appearances are not permitted.


A claimant must timely exhaust the administrative remedies allowed under this
Plan as described above before filing any legal action on a claim. The
previously described procedure is the exclusive administrative claims procedure
provided under this Plan.

